RAWLS, Judge
(concurring in part and dissenting in part).
It is axiomatic that all allegations well pleaded in a complaint are admitted to be true when tested by a motion to dismiss. Plaintiff’s amended complaint alleges each material element of actual misrepresentation, viz: (1) a misrepresentation of material fact; (2) (a) knowledge of the repre-sentor of the misrepresentation, or (b) representations made by the representor without knowledge as to either truth or falsity, or (c) representations made under circumstances in which the representor ought to have known, if he did not know, of the falsity thereof; (3) an intention that the representation induce another to act on it; and (4) resulting injury to the party acting in justifiable reliance on the representation. Kutner v. Kalish, 173 So.2d 763 (3 Fla.App.1965).
I concur in the majority opi.nion that Count I states a cause of action.
As to Count II seeking reformation, it is my view that same does not state a cause of action, and I would sustain the trial court’s judgment in granting the motion to dismiss as to this count.